Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19 in TXSD Page 1 of 10

2/1/2019 4:30 PM

Man'|yn Burgess - Disln'ct Clerk Harris County
Envelope No. 30881753

 

v _ ' B :W lt E|d id
2019 08399 / COUrf- 061 s1
Cause No.

SAMI DALAIKA AND sALIM § IN THE DISTRICT COURT oF
MoSTEFAOUI, §

§
Vs. ` § HARRIS coUNTY, TQ§LAS '

.- § §§

PRoGRE?ssIvE COMMERCIAL § . ._ '@)
cASUALTY COMPANY § JUDICIAL 's;l ICT cOURT

PLAINTIFFS’ ORIGINAL PETITION AND REQUEST FOR LOSURE,
INTERROGATORIES, and REQUEST FOR PRO!) ' , ION
A°)X

 

CoME NOW sAMI DALAIKA and sALIM MosTEFAY%hereinarier referred to as
Plaintiffs, complaining of PROGRESSIVE COMMERCIAL CA\@?ALTY COMPANY hereinafter

1 @.p/
referred to as Defendant, and for cause of action respect§ §ows the Court as follows:
'O

1. I)ISCOVERY§ vEL
§

1.0 Plaintiff intends discovery be condg§ted under level 3 of the Discovery Control Plan,

Rule 190. 4 Texas Rules of Civil Procedure §§
©@I. P_ARTIES

2.0 Plaintiffs are reslde§§’tizens of Union City, New Jersey

2.1 Underinsured 7 orist driver JOHN ROMERO is an individual residing in Bexar
_ , /7 ‘O . .
County, 'l`exas. No serv\’@@jpn this person is requestedl

,\\ ' ' ‘
2.2 Defe§§@lit, PROGRESSIVE CASUALTY COMPANY (hereinafter referred to as
°§
Defendant “Pr \ \ssive”) is a corporation duly organized and existing pursuant to law, and doing
j __ ,

business i ` State of Texas, and may be served with citation herein by serving its registered agent

for service, CT Corporate System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3 l36.

EXHIB|T

 

RGS 2019-01-30 Plfs’ Orig Petition and Discovery

PaieAD mow-seas

 

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19 in TXSD Page 2 of 10

III. ,|URISDICTION AND VENUE

3.0 The subject matter in controversy is within the jurisdictional limits of this court.
3.1 Jurisdiction is proper in this Court because Plaintiffs have suffered damages within

the jurisdictional limits of this Court and because Plaintiff Dalaika was driving on tl§(Lroads in the

KR
State of Texas in connection with hauling goods for profit in accordance with th v SR and the
'\\//
TxMCSR. The Defendant was at all doing business in the State of Texas. §§
?\»/

3.2 Venue is proper in Harris County, Texas, for the reaso@§hat one or more of the

K,

/` .

Defendants reside in Houston, Harris County, Texas, pursuant to TYS\QIV.PRAC.&REM.CODE
“r£

_L/
ANN.§15.002. Iv. EM @°)/
60 4
t mg

4.0 'I`his suit is brought to collect a legal deb@@mey damages owing to the Plaintiffs
by reason of an occurrence that took place at or abou renee marker 681 on IH lO, in Colorado
County, Texas, on or about October 4, 2015, w , § east bound vehicle driven by underinsured

,`\ ,
motorist driver John Romero (vehicle 5) dO&iWed with the left side of an eastbound Freightliner
Tractor/l`railer being operated by lose Kgnos, and owned by TXN Logistics Special Commodities
Corporation (vehicles 1 and 2). ?H§§§amos/TXN tractor/trailer (vehicles 1 and 2) caused by UIM
driver Romero to travel throl§§;he median in front of Fast Move Inc’s tractor/trailer, driven by
Plaintiff Sami Dalaika (@/\T©Qles 3 and 4) which was west bound on lHlO. This caused the Plaintiff
Dalaika’s tractor/:r§§/{vehicle 3 & 4) to be propelled off of the roadway and came to a stop on the
north side of Il§§§ h’our Plaintiff, Salim Mostefaoui was a passenger in the tractor/trailer being
driven by@ntiff Sami Dalaika. The accident caused serious injuries and damages to the Plaintiffs

and the vehicle operated and occupied by them. A copy of the Police Report. is attached hereto as

Exhibit A.

 

RGS 2019-01-30 Plfs’ Orig Petition and Discovery Page 2 of 10

 

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19 in TXSD Page 3 of 10

4.1 Nothing Plaintiffs did nor failed to do on this occasion caused or contributed to cause
the accident On the contrary, this occurrence and the Plaintiffs’ resulting injuries and damages were
proximately caused by the negligence, as that term is understood in law, of Romero, underinsured

motorist

ToRT LIABILITY CX@
. l\d
v. NEGLIGENCE.,loHN RoMERo r\, /

ssa
5 .O The occurrence made the basis of this suit and the resultip§rc;§i§lries were proximately

§
/` .
caused by the negligence of Romero. Underinsured motorist dri£e)@ohn Rolnero’s negligence

by
@\ '
includes, but is not limited to, the following specific acts or enri§@f))/ns which constitute negligence:

§>a

9
(b) Fai]ing to maintain proper control of§ehicle;
\

0
(c) Failing to maintain a proper`lool< § avoid the accident made the basis of this suit;
_\

(a) Failing to yield the right~of-way;

\,
(d) Failing to properly apply his§§<es to avoid the accident in question;
©`\
(€) Failing to stop; l @
(f) Palllng to take ev®\ actions as would a person using ordinary care;
(g) Failing to con<t§bspeed;

®
(h) Failing tic/idle warning by sounding the hom when necessary;

is
. ¢ / \ l ,
(1) Faili . o exercise Ordinary care generally.
° h
5.1 £§h of the above and foregoing acts, both of omission and commission, were

negligems@ constituted negligence and were each and all a proximate cause of the collision made

the basis of this suit and of the personal injuries and damages sustained by Plaintiffs.

 

RGS 2019-01~30 Plfs’ Orr'g Petition and Discovery Page 3 of 10

 

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19 in TXSD Page 4 of 10

Xl. CLAlMS SETTLED-SETTLEMENT WITH ,IOHN ROMERO

6.0 On or about February 23, 2018 the Plaintiffs’ claims against the UIM driver John
Romero settled for all of the remaining insurance limits after State Farrn had paid $12,500 to settle
Jose Ramos claim (vehicle land 2). Plaintiff Sami Dalaika’s claims settled for $H¢UOO.OO and

Plaintiff Salim Mostefaoui’s claims settled for $17,500.00 with John Romero’s ii@‘iance carrier,

\/
though it was for less than the damage sustained This payment exhausted §)s-¢>State Farm limits

§
under Policy #1577644K1253D002, claim No 53- 598H6665 for State §§ Attached as Exhibit

B are copies of the settlement checks Attached as Exhibit C isa a Wp§of a release for $12, 500 00
@J
which was for the other claimant Jose Ramos and indicates@ie State Farm limits have been
1 ©<§)
exhaustedl State Farm’s policy limits were $30,000/$6§§,© D,OO for Romero’s liability at no time

have the Plaintiffs settled claims precluding UIM cl$@ against Progressive.

0

XII. PROPERTY DA§YX§E SETTLEMENT

7 .0 On or about April 4, 2017 th®ntlff Sami Dalaika’ s property damage claims were

settled with Progressive Claims for g$@@O(i 00. Attached as Exhibit D 1s a copy of Progressive
z>g§
Claims check. ®§

 

8.0 PlaintiK allege that, at the time of the occurrence JOHN ROMERO, maintained
a 30/60 State F surancc Policy, but his limits of liability coverage were so low that he was
, ©
effectively \ rinsured for the damages caused to the Plaintiffs.
§)

8.1 At the time of the occurrence in question, Plaintiffs had or were entitled to have

uninsured and underinsured motorist benefits through the Defendant PROGRESSIVE, under Texas

 

 

RGS 2019-01-30 Plfs’ Orig Petition and Discovery I’age 4 of 10

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19' in TXSD Page 5 of 10

approved Policy No. 01386930~1, a copy of which is attached hereto as Exhibit E and is
incorporated herein as though set forth verbatim. This policy is applicable to FMCSA claims in all
50 states including Texas. Plaintiffs have complied with all conditions precedent to such a policy
of insurance and any claims thereunderv (L
G§D

8.2 JOHN ROMERO, is an uninsured/underinsured motorists dri\i%§§§ that term is
defined in the policy of insurance with Defendant PROGRESSIVE. For tha@‘§:ason Plaintiffs are
entitled to recover under this cause of action for all rights ov,e§nd against Defendant
PROGRESSIVE the same as if PROGRESSIVE was the insurer YQHN ROMERO and for all

t/

benefits which the policy provides including reasonable atto%@s fees.
1 \;Q/

§
IX. ACTION FOR LEGAL LIAB§S§ UNDER TORT

9.0 In Texas under Brainard v. UniverrK@surance Company, 216 S. W. 3d, 809 (Tx
2006) it is a predicate requirement that Torc Le\p§§ziability be established as a predicate action for
recovering under an underinsured motorist§p§cy

9.1 Here the Plaintiffs wou<l.j@h®ow that John Romero was legal ly liable (see Paragraph
5) The Plaintiff asks a Texas jWb dete1mine John Romero’ s legal liability pulsuant to the Tort
requirements of Texas Confl§§zpf La‘ws principles and The Restater`nent of Torts Il. After such a
detemiination of legal liNy under tort law the Plaintiffs ask for a determination of the amounts
payable under the P { essive Policy No. 138690-5.

©R § X. ACTION FOR BREACH OF CONTRACT
10@,) Plaintiffs reincorporates by reference the facts as described in the preceding

paragraphs and brings this cause of action as a Breach of Contract only in the event Progressive fails

and refuses to pay the amounts due by reason of the legal liability of UIM, John Romero and by

 

RGS 2019-01-30 Plfs’ ortg Pe¢aion and D¢'s¢overy 1 Page 5 of 10

 

 

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19,111 TXSD Page 6 of 10

reason of a Declaratory Judgment pursuant to Paragraph 11.7.

` 10.1 Plaintiff brings this action for breach of contract The Plaintiffs, have complied with
all the terms of the policy as a condition precedent to bringing the suit are presumed to be true.
Plaintiff entered into this contract in New Jersey and never dealt with or had any co§}t_munication

1

with any individual patties, nor defendants over the phone or otherwise other t§@i~i\\\z@ople m New
1 §§
ersey. 1 0 K©
10 2 Plaintiff and PROGRESSIVE freely entered into the p,o&§” and it is supported by
adequate and valid consideration As such, it constitutes an enforcea@ntract between the parties

@\
A true and correct copy of the Texas Standard policy declaratio1r@ge with PROGRESSIVE, Poiicy

No. 01386930- l, is attached hereto as Exhibit E, as t®ts§:‘i\s<:jt forth verbatim

10.3 Under the express terms of the policy §OGRESSIVE agreed to provide coverage
under UM/UIM provisions The claim asserted by§;amtiff clearly falls within the scope Of coverage

10 4 Upon presentation of the Plai@ s claim PROGRESSIVE, it is anticipated they will
refuse and continue to refuse to provid<e§®verage and adequate compensation fo1 Plaintiff’s losses

10.5 Plaintiff requests§§?t a jury find the Defendant has breached the contract that 1s
binding and fully enforceabl®d that PROGRESSlVE. owes a duty to provide coverage for the
loss described above. X‘/.©©\\,

K©@(. ACTION FoR DECLARATORY JUI)GMENT

110 § %mtiffs reincorporate by 1efe1e11ce the facts as described in the preceding
paragrapi‘is§)©
1 1 .1 Plaintiffs bring this action for Declaratory Judgment pursuant to Texas Civil Practice

& Remedies Code §37.001 et seq.

 

RGS 2019-01-30 Plfs’ Orig Petr'tion and Discovery Page 6 of 10

 

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19 in TXSD Page 7 of 10

11.2 Plaintiffs and PROGRESSIVE freely entered into the policy, and it is supported by
adequate and valid consideration As such, it constitutes an enforceable contract between the parties,

1 1.3 Under the express terms of the policy, PROGRESSIVE agreed to provide coverage
under UM/UIM provisions The claim asserted by Plaintiffs clearly fall within the scop&afcoverage.

\-:/
1 1. 4 Upon presentation of the Plaintiffs’ claim PROGRESSIVE has refu nd continues
`\/

to refuse to provide coverage for Plaintiffs’ loss. 0 §§

1 l. 5 Plaintiffs request that this Court enter a judgment declaring§¥at the policy is binding

and fully enforceable, and that PROGRESSIVE owes a duty to ’ide coverage for the loss
@@€
described above. 55\@
1 ©<S/

11.6 All conditions precedent to PROGRES§<§®s contractual obligation to provide
coverage under the policy have occurred.

§§

1 1 7 Plaintiffs ask this Court to deel eyé§conditions precedent have been complied with
and all coverage under the UIM policy fo®laintiffs’ injuries and the legal obligation to pay
exists and that all underlying coverage h<zj@een exhausted and that the Plaintiffs damages from their
injuries exceeds the policy mth the amount of $250, 000 00 be paid to Sarni Dalaika and
$200, 000 00 be paid to Mr. ©@stefaoui should be paid

' @©X I)AMAGE PLAINTIFF sAMI DALAIKA

|- \
12.0 As ai lt of the negligent conduct of the Defendant as set forth herein, Plaintiff,

QK\J

Sami Dalaika ' %red severe bodily injuries. Accordingly, he requests the trier of fact to award

 

damages fn§t>ie following areas:
(a) Physical pain and mental anguish, both past and future;

(b) Physical impairment, both past and future;

 

RGS 2019-01-30 P€fs’ Orig Petition and Discove)y Page 7 of 10

 

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19 in TXSD Page 8 of 10

(c) Reasonable and necessary medical expenses, both past and future;
(d) Loss of wage earnings and/or loss of earning capacity.
12.1 By reason of the above and foregoing, Plaintiff seeks monetary relief of $250,000.00

or less, including damages of any kind, penalties, costs, expenses, pre~judgmen\ipqterest and
attorney’s fees. ', \v
XIH. DAMAGE-PLAINTIFF SALIM MOSTEFAOL§»

. \X\'
. 13,0 As a result of the negligent conduct of the Defendant as (§orth herein, Plaintiff,

Salim Mostefaoui suffered severe bodily injuries Accordingly, he r@])u! sts the trier of fact to award
42
@<))
damages in the following areas: , `@> -
\‘ QC’)}
(a) Physical pain and mental anguish, both p@t>`§d future;

f//

(b) Physical impairment, both past and f§@,
. §§ ' l
(c) Reasonable and necessary medi§@ penses, both past and tuture;
, `\.
(d) l_.oss of wage earnings and/o® of earning capacity
@)
13.1 By reason of the above a<r§ié:tioregoing, Plaintiff seeks monetary relief of $200,000,00

0
X\__,
or less, including damages of an§§klnd, penalties, costs, expenses, pre~judgment interest and

attorney’s fees. §

/ @Q

@ xlv. PROPERTY DAMAGE

l, \
14.0 Plaier>,/>Sami Dalaika, would show that he suffered property damage to his vehicle
°\*

as a result of th§§§ident in question in that the fair market value of his tractor and trailer was a total
loss and th@laintiff Dalaika has lost in excess of $75,000.00.

XV. LOSS OF OPERATING REVENUE

 

15.0 Due to the total loss of the Plaintiff Dalaika’s tractor/trailer, the Plaintiff Dalaika has

 

RGS 2019-01-30 Plfs’ Orig Petition and Discovery Page 8 of 10

 

 

Case 4:19-cV-01082 Document 1-1 Filed on 03/22/19 in TXSD Page 9 of 10

lost revenue in excess of $75,000.00.

elm

XVI. PRE,|UDGMENT INTEREST
_ K\
16.0 Plaintiff pleads for prejudgment interest as allowed by Art. 560§?1 05 §6(a) of
V. A. T. S.). Plaintiff specifically pleads prejudgment interest as an elenSt of damages that

Defendant should be legally obligated to pay as a result of the bodil y inj@z incurred by Plaintiff

X I. ll DEMAN
VI URY @

17 0 Plaintiff hereby makes a demand for a trial by <j)\

1 \,C§j
XVHI. REQUEST FOW\< _%_LOSURE

18.0 Under the authority of Texas Rule o il Procedure 194, Plaintiffs request the
Defendant to disclose, within 50 days of service ofa§§:\srequest, the information or material described
in Rule194 2. Further and additionally, msc §rdance with Rulel 190 02(b)(6) Plaint.iffs request

1
disclosures of all documents, ,electroni:@§mation, and tangible 1terns that the disclosing party has
in its possession, cust.ody, or con}z§l:§d may use top support its claims or defenses A request for

disclosure made pursuant to t§§paragraph` ls not considered a request for production
\

@§@ xlx. A'r'rACHMENTS

19.0 PlaiY@%§ further server (1) Defendant, Progressive Commercial Casualty Company
the following ©§§overy, which is attached to this Petition: Exhibit F Plaintiff’s Fiist Set of
lnterrogate§s and First Set of Request for Production.

XX. SELF AUTHENTICATION RIGHTS

 

20.0 Plaintiffs invoke self-authentication rights pursuant to Tex.R.Civ.P, 193.7, and

 

RGS 2019-01~30 Plfs’ Orig Peh'tion and Discovery Page 9 of 10

 

 

Case 4:19-cV-01082 Document 1-1~ Filed on 03/22/19 in TXSD Page 10 of 10

 

specifically that docu111e1:its/ite1'ns made avai.lable_l)y the opposing party through discovery/process l

 

may 'bl_e'us"ed at trial. auditor 111 pretrial proceedings

 

_ 11_
‘\K-J

219 11111111111:11011.11, PRHMnEs coNs'tr)aRau 1111111111111 pra/111 “" wave 111-1111

by` 3111 y that they have judgment against the Defendant 1111 a sum within the 1§1§131111,11011¢11 limits of

   

this Co'urt, with interest both prejudgment and post -j‘udg_m_ent; for cogt<g§§un and 10111111:11 other

andt`urther1elief general and special lega'i and equitable 111 wi11ch&1tiffs may he justly entitled

       
 

     
  
 

16 '
\ 0

' - 11 1571-191 ~;,;1‘*

 

§§ARH swat 'Ns 15
atc B`ar No 1955 9550() ' .
©)63 10 fluid Pecan 1311 ive. #200
, @LJ thhmond Tex~as 774(;).6
§>1§\© came 713 6291111
5 \\ Facsnmle 281~341 8026
\ Email:1ast<`§ste_hensieva_lcoin
" A"[`-'.I`ORNEYS '.FO'R 'PLAIN|’§|FTF

 

 

 

151 '
1 s
385 '

 

 

RGS .201.9~0] -30 P{fs" ()rig'l’etition and I)iscovery 7 n Page' 10 of 10

 

